          Case 6:21-ap-01005-SC                  Doc 3 Filed 01/13/21 Entered 01/13/21 13:54:55                                            Desc
                                                  Main Document     Page 1 of 3
         Case 6:21-ap-01005-SC                  Doc 2-1 Filed 01/12/21 Entered 01/12/21 08:35:25                                           Desc
                                                  AP-Summons Page 1 of 3
Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Rika Kido
Shulman Bastian Friedman & Bui LLP
100 Spectrum Center Dr Ste 600
Irvine, CA 92618
949−340−3400




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:19−bk−13381−SC

Banner Mattress, Inc.                                                         CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:21−ap−01005−SC
                                                               Debtor(s).

Lynda T. Bui


                                                               Plaintiff(s)
                               Versus                                             SUMMONS AND NOTICE OF STATUS
Barrette Outdoor Living Inc., an Ohio Corporation dba Barrette
                                                                                    CONFERENCE IN ADVERSARY
Wood USA, Inc.                                                                       PROCEEDING [LBR 7004−1]

                                                           Defendant(s)


TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
02/11/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                April 6, 2021
             Time:                01:30 PM
             Hearing Judge:       Scott C Clarkson
             Location:            3420 Twelfth St., Room 126, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case 6:21-ap-01005-SC                    Doc 3 Filed 01/13/21 Entered 01/13/21 13:54:55 Desc
                                                 Main Document     Page 2 of 3
      Case 6:21-ap-01005-SC                     Doc 2-1 Filed 01/12/21 Entered 01/12/21 08:35:25 Desc
                                                  AP-Summons Page 2 of 3


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status conference.
All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the other parties
in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before a status
conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with the
court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: January 12, 2021




                                                                                        By:        "s/" John Craig
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
            Case 6:21-ap-01005-SC                   Doc 3 Filed 01/13/21 Entered 01/13/21 13:54:55                                    Desc
                                                    Main Document     Page 3 of 3



                                    PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
100 Spectrum Center Drive, Suite 600, Irvine, CA 92618

A true and correct copy of the foregoing document entitled (specify): SUMMONS AND NOTICE OF STATUS CONFERENCE IN
ADVERSARY PROCEEDING, COMPLAINT, EARLY MEETING OF COUNSEL AND STATUS CONFERENCE INSTRUCTIONS, AND
NOTICE TO DEFENDANTS (ENGLISH AND SPANISH) will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders and LBR,
the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) January 13, 2021, I checked the
CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are on the Electronic Mail
Notice List to receive NEF transmission at the email addresses stated below:

CHAPTER 7 TRUSTEE/PLAINTIFF: Lynda T. Bui (TR) trustee.bui@shulmanbastian.com, C115@ecfcbis.com
COUNSEL FOR THE CHAPTER 7 TRUSTEE/PLAINTIFF: Rika Kido rkido@shulmanbastian.com,
avernon@shulmanbastian.com
INTERESTED PARTY: United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                         Service information continued on attached page
2. SERVED BY UNITED STATES MAIL:
On (date) January 13, 2021, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

 Defendant & Agent for Service of                   Agent for Service of Process for                    Defendant & Agent for Service of
 Process                                            Defendant Barrette Outdoor Living, Inc.             Process
 Barrette Outdoor Living, Inc.                      Cogency Global, Inc.                                Barrette Wood USA, Inc.
 Attn: Managing Member                              Erin Upchurch, Authorized Employee                  Attn: Managing Member
 7830 Freeway Circle                                Mary McIntyre, Authorized Employee                  7830 Freeway Circle
 Middleburg Heights, OH 44130                       1325 J Street, Suite 1550                           Middleburg Heights, OH 44130
                                                    Sacramento, CA 95814

                                                                                                Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for each person
or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) Not Applicable, I served the following persons and/or
entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by facsimile
transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the
judge will be completed no later than 24 hours after the document is filed.

                                                                                                Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  January 13, 2021                     Anne Marie Vernon                                         /s/ Anne Marie Vernon
  Date                                   Printed Name                                            Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
